Exhibit 10.23(d)

THIRD AMENDMENT AND WAIVER (this “Amendment”) dated as of December 8, 2006, to
the Amended and Restated Credit Agreement dated as of August 4, 1999, as amended
and restated as of February 6, 2006 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
among ON SEMICONDUCTOR CORPORATION (“Holdings”), SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC (the “Borrower”), the LENDERS party thereto, and JPMORGAN CHASE
BANK, N.A., as administrative agent.

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower, and have agreed to extend credit to the Borrower, in each case
pursuant to the terms and subject to the conditions set forth therein.

B. Holdings and the Borrower have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth below.

C. The undersigned Lenders are willing so to amend the Credit Agreement pursuant
to the terms and subject to the conditions set forth herein.

D. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments of Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended by (a) adding following the reference to “Section 6.01” appearing
at the end of clause (c) of the definition of the term “Prepayment Event” the
following: “(other than the incurrence of any Indebtedness pursuant to
Section 6.01(a)(xiv))” and (b) adding the following defined terms in proper
alphabetical order:

“Permitted Unsecured Debt” means Indebtedness of Holdings or of Holdings and the
Borrower in respect of debt securities (i) that is unsecured, (ii) that does not
provide for scheduled payments of principal earlier than 91 days after the final
scheduled repayment of principal of the Term Loans (determined assuming that the
Term Loans mature on the latest possible maturity date contemplated hereunder)
and (iii) the covenants, events of default, guarantees and other terms
(excluding the aggregate principal amount thereof) of which are reasonably
satisfactory to the Administrative Agent in all material respects, provided that
any such covenant, event of default, guarantee or other term shall not require
approval of the Administrative Agent if it satisfies any of the following:
(i) in the case of conversion provisions (if such debt securities are



--------------------------------------------------------------------------------

2

 

convertible into common equity of Holdings), such conversion provisions would be
permitted without the approval of the Administrative Agent if such debt
securities were to be issued as Permitted Convertible Debt, (ii) such term is
customary for unsecured debt securities issued in the capital markets by
comparable issuers or (iii) such term is not more restrictive to the Borrower
and the other Loan Parties than those in this Agreement.

“Permitted Unsecured Debt Documents” means any indenture under which any
Permitted Unsecured Debt is issued and all other instruments, agreements and
other documents evidencing or governing any Permitted Unsecured Debt or
providing for any Guarantee or other right in respect thereof.

SECTION 2. Amendments of Section 2.11. Section 2.11 of the Credit Agreement is
amended by adding, before the period at the end of paragraph (c)(i) thereof, the
following:

provided, further, that in the case of any events described in clause (c) of the
definition of the term “Prepayment Event” in respect of the incurrence of
Permitted Unsecured Debt, the Borrower shall not be required to prepay Term
Borrowings if at the time the aggregate principal amount of outstanding Term
Loans is less than $225,000,000 (it being understood that if the outstanding
principal amount of Term Loans is not less than $225,000,000, the Borrower shall
not be required to prepay Term Borrowings by an amount greater than the amount
necessary to reduce the outstanding principal amount of Term Loans below
$225,000,000).

SECTION 3. Amendments of Section 6.01. Section 6.01 of the Credit Agreement is
amended by (a) deleting clause (a)(vii) thereof in its entirety and substituting
in lieu thereof the following:

(vii) Permitted Convertible Debt; provided that on the date of incurrence of
such Permitted Convertible Debt, the Leverage Ratio is less than 4.00 to 1.00
(calculated based on Consolidated EBITDA for the most recent period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable), determined after giving effect to such
Permitted Convertible Debt to be incurred on such date and all Loans to be
prepaid with the proceeds of such Permitted Convertible Debt on or within five
Business Days after such date;

, (b) deleting the word “and” appearing at the end of clause (a)(xii) thereof,
(c) deleting the period at the end of clause (a)(xiii) thereof and substituting
in lieu thereof the following: “; and” and (d) adding at the end of paragraph
(a) thereof the following:

(xiv) Permitted Unsecured Debt; provided that on the date of incurrence of such
Permitted Unsecured Debt, the Leverage Ratio is less than 4.00 to 1.00
(calculated based on Consolidated EBITDA for the most recent period of four
fiscal quarters for which financial statements have been delivered pursuant to



--------------------------------------------------------------------------------

3

 

Section 5.01(a) or (b), as applicable), determined after giving effect to such
Permitted Unsecured Debt to be incurred on such date and all Loans to be prepaid
with the proceeds of such Permitted Unsecured Debt on or within five Business
Days after such date.

SECTION 4. Amendments of Section 6.08. Section 6.08 of the Credit Agreement is
amended by (a) deleting clause (a)(v) thereof and substituting in lieu thereof
the following:

 

  (v) at any time the aggregate principal amount of outstanding Term Loans is
less than $225,000,000, Holdings may make Restricted Payments with respect to
its capital stock in an aggregate amount not exceeding $300,000,000; provided
that on the date of and after giving effect to such Restricted Payment (and any
incurrence of Indebtedness on such date), the Leverage Ratio is less than 4.00
to 1.00 (calculated based on Consolidated EBITDA for the most recent period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), as applicable), (vi) the Borrower may pay dividends
to Holdings at such times and in such amounts as shall be necessary to permit
Holdings to make Restricted Payments permitted by clause (v),

and (b) relettering clause (a)(vi) thereof as clause (a)(vii).

SECTION 5. Amendments of Section 6.10. Section 6.10 of the Credit Agreement is
amended by deleting clause (i) of the proviso thereof and substituting in lieu
thereof the following “(i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, any Permitted Convertible
Debt Document or any Permitted Unsecured Debt Document”.

SECTION 6. Amendments of Section 6.11. Section 6.11(a) of the Credit Agreement
is amended by (a) deleting the word “or” appearing at the end of clause
(i) thereof, (b) adding at the end of clause (ii) thereof the following: “, or
(iii) any Permitted Unsecured Debt”, (c) adding, following the words “Permitted
Convertible Debt Document” appearing in clause (B) of the proviso thereof, the
following: “or Permitted Unsecured Debt Document” and (d) adding, following the
words “Permitted Convertible Debt” appearing in clause (B)(i) of the proviso
thereof, the following: “or Permitted Unsecured Debt, as applicable,”.

SECTION 7. Waiver of Notice. The Administrative Agent and the undersigned
Lenders hereby waive the notice requirements of Section 2.11(e) and (f) of the
Credit Agreement in respect of any prepayments of the Term Loans with Net
Proceeds of Permitted Unsecured Debt made by the Borrower prior to December 31,
2006.

SECTION 8. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:



--------------------------------------------------------------------------------

4

 

(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes a legal, valid and binding obligation
of Holdings and the Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) After giving effect to this Amendment, each of the representations and
warranties of Holdings and the Borrower set forth in the Loan Documents is true
and correct on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date.

(c) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

SECTION 9. Conditions to Effectiveness. This Amendment shall become effective on
the date that the following conditions shall have occurred (which date shall not
be later than December 12, 2006): (a) the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of Holdings, the Borrower and the Required Lenders, and (b) all fees
and other amounts due and payable in connection with this Amendment or the
Credit Agreement, including the fee described in Section 10 and, to the extent
invoiced in writing to the Borrower at least two Business Days prior to such
date, reimbursement or payment of all reasonable, documented, out-of-pocket
expenses (including fees, charges and disbursements of counsel or other
advisors) required to be paid or reimbursed by any Loan Party, shall have been
paid or reimbursed, as applicable.

SECTION 10. Amendment Fee. In consideration of the agreements of the Lenders
contained in this Amendment, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender that delivers an executed counterpart of
this Amendment at or prior to 5:00 p.m., New York time, on December 8, 2006, an
amendment fee in an amount equal to 0.05% of the sum of such Lender’s Revolving
Commitment and outstanding Term Loans; provided that such fee shall not be
payable unless and until all conditions to the effectiveness of this Amendment
as provided in Section 9 (other than payment of such amendment fee) shall have
been satisfied.

SECTION 11. Credit Agreement. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as amended
or modified hereby. This Amendment shall be a Loan Document for all purposes.

SECTION 12. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 



--------------------------------------------------------------------------------

5

 

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 13. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

SECTION 14. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable, documented, out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 



--------------------------------------------------------------------------------

6

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

ON SEMICONDUCTOR CORPORATION,
By   /s/ DONALD A. COLVIN  

Name:  Donald A. Colvin

Title:    Executive Vice President and
Chief Financial Officer

 

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, By   /s/ DONALD A. COLVIN  

Name:  Donald A. Colvin

Title:    Executive Vice President and Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,

individually and as administrative agent,

By   /s/ PETER M. LING  

Name:  Peter M. Ling

Title:    Managing Director



--------------------------------------------------------------------------------

7

 

 

SIGNATURE PAGE TO THIRD AMENDMENT AND WAIVER DATED AS OF DECEMBER 8, 2006, TO
THE CREDIT AGREEMENT DATED AS OF AUGUST 4, 1999, AS AMENDED AND RESTATED AS OF
FEBRUARY 6, 2006, AMONG ON SEMICONDUCTOR CORPORATION, SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

Name of Institution:

    

 

By

       Name:   Title:

[Multiple signature pages of the various lending institutions make

up the remainder of the amendment and are not reproduced here.]